NOTICE OF ALLOWABILITY
Claims 1-8 and 10-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “An information processing device comprising: a processor configured to acquire image data including color information, acquire color information of a formed image, the formed image being an image formed on a recording medium on a basis of the image data, acquire light transmittance information expressing a degree of light transmittance of an image-carrying medium, the image-carrying medium being the recording medium on which the formed image is formed, and associate first color information, second color information, and the light transmittance information with each other, the first color information being the color information included in the image data and the second color information being the color information of the formed image, wherein the processor is configured to further acquire medium information about a formation medium, the formation medium being the recording medium on which the formed image is to be formed, in a case where image data is input and acquired as input image data, ascertain the first color information having a predetermined relationship with color information of the input image data, and acquire the second color information and the light transmittance information associated with the ascertained first color information, and also modify the acquired light transmittance information on a basis of the medium information “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 19, the recitation of “A non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: acquiring image data including color information; acquiring color information of a formed image, the formed image being an image formed on a recording medium on a basis of the image data; acquiring light transmittance information expressing a degree of light transmittance of an image-carrying medium, the image-carrying medium being the recording medium on which the formed image is formed; and associating first color information, second color information, and the light transmittance information with each other, the first color information being the color information included in the image data and the second color information being the color information of the formed image, wherein the process further comprises:9Customer No.: 31561 Docket No.: 110204-US-348acquiring medium information about a formation medium, the formation medium being the recording medium on which the formed image is to be formed, in a case where image data is input and acquired as input image data, ascertaining the first color information having a predetermined relationship with color information of the input image data, and acquiring the second color information and the light transmittance information associated with the ascertained first color information, and also modifying the acquired light transmittance information on a basis of the medium information “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621